— Judgment unanimously affirmed. Memorandum: The court properly denied defendant’s motion to suppress identification testimony of the 10-year-old victim. She readily identified defendant’s photograph from an array shown to her at the hospital shortly after the incident. Although not previously aware of defendant’s name, she had seen him walking through her neighborhood and once at her home. There is no merit to defendant’s claim that the array was suggestive because his hairstyle was distinctive (see, People v Olkoski, 131 AD2d 706; People v Hawkins, 126 AD2d 747, lv denied 69 NY2d 1004). Because the array was not suggestive, it did not taint the later lineup identification. We have examined the other issues raised by counsel and by defendant in his pro se supplemental brief and find that none has merit. *869(Appeal from judgment of Erie County Court, Forma, J.— burglary, first degree, and other charges.) Present — Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.